Citation Nr: 0924560	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with adhesive capsulitis of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in January 1991 with 22 
years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was remanded by the Board in August 2007 for 
further development and is now ready for disposition.  The 
Board notes that one of the issues remanded was a claim for 
entitlement to service connection for hypertension.  However, 
in a February 2009 rating decision, that claim was granted by 
the RO in full and is no longer before the Board.  


FINDING OF FACT

Diabetes mellitus has been manifested by treatment with 
insulin and restricted diet, but no regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.124a, Diagnostic Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show.

The Veteran's diabetes is rated under DC 7913.  In order to 
receive an evaluation in excess of 20 percent under DC 7913, 
the evidence must show diabetes requiring insulin, restricted 
diet, and regulation of activities.  The evidence reflects 
that the Veteran has been taking insulin to control his 
diabetes since 2003.  However, there is no evidence that his 
diabetes requires regulation of activities, as is required 
for an evaluation in excess of 20 percent under DC 7913.  

To the contrary, VA treatment records reveal that he was 
advised to engage in regular exercise in order to control his 
blood pressure.  Although he has been advised to adopt a low-
sodium diet, there is no evidence that his activities have 
been regulated by a physician.  The "regulation of 
activities" in DC 7913 refers to physician-mandated 
restriction of physical activities rather than exercise 
recommendations.  

In sum, the currently-assigned 20 percent evaluation for type 
II diabetes mellitus is appropriate and there is no basis for 
a higher rating. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.

The Veteran also contends that he is entitled to a separate 
rating for adhesive capsulitis of the right shoulder, which 
is currently considered part of the diabetic process under DC 
7913.  Note (1) to DC 7913 instructs to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
However, noncompensable complications are considered part of 
the diabetic process under DC 7913.  

To warrant a compensable evaluation for a shoulder 
disability, there must be evidence of:

?	favorable ankylosis of the 
scapulohumeral articulation, with 
THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with adhesive capsulitis of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in January 1991 with 22 
years of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was remanded by the Board in August 2007 for 
further development and is now ready for disposition.  The 
Board notes that one of the issues remanded was a claim for 
entitlement to service connection for hypertension.  However, 
in a February 2009 rating decision, that claim was granted by 
the RO in full and is no longer before the Board.  


FINDING OF FACT

Diabetes mellitus has been manifested by treatment with 
insulin and restricted diet, but no regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.124a, Diagnostic Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  Reasonable doubt as to the degree of 
disability will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show.

The Veteran's diabetes is rated under DC 7913.  In order to 
receive an evaluation in excess of 20 percent under DC 7913, 
the evidence must show diabetes requiring insulin, restricted 
diet, and regulation of activities.  The evidence reflects 
that the Veteran has been taking insulin to control his 
diabetes since 2003.  However, there is no evidence that his 
diabetes requires regulation of activities, as is required 
for an evaluation in excess of 20 percent under DC 7913.  

To the contrary, VA treatment records reveal that he was 
advised to engage in regular exercise in order to control his 
blood pressure.  Although he has been advised to adopt a low-
sodium diet, there is no evidence that his activities have 
been regulated by a physician.  The "regulation of 
activities" in DC 7913 refers to physician-mandated 
restriction of physical activities rather than exercise 
recommendations.  

In sum, the currently-assigned 20 percent evaluation for type 
II diabetes mellitus is appropriate and there is no basis for 
a higher rating. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.

The Veteran also contends that he is entitled to a separate 
rating for adhesive capsulitis of the right shoulder, which 
is currently considered part of the diabetic process under DC 
7913.  Note (1) to DC 7913 instructs to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
However, noncompensable complications are considered part of 
the diabetic process under DC 7913.  

To warrant a compensable evaluation for a shoulder 
disability, there must be evidence of:

?	favorable ankylosis of the 
scapulohumeral articulation, with 
abduction to 60 degrees (30 percent 
under DC 5200) or  
?	limitation of motion of the arm at 
shoulder level (20 percent under DC 
5201).

At the outset, the Board notes that adhesive capsulitis is an 
adhesive inflammation between the joint capsule and the 
peripheral articular cartilage of the shoulder with 
obliteration of the subdeltoid bursa, characterized by 
shoulder pain of gradual onset, with increasing pain, 
stiffness, and limitation of motion.  See Dorland's 
Illustrated Medical Dictionary 288 (30th ed. 2003).  As it 
does not, by definition, involve an impairment of the humerus 
or malunion of the clavicle or scapula, DCs 5202 (recurrent 
dislocation or malunion of the humerus), and 5203 (malunion 
of the clavicle or scapula) are not for application.  

As such, the Board will evaluate the adhesive capsulitis 
under DC 5200 (ankylosis) and 5201 (limitation of arm 
motion).  The Board notes that shoulder forward elevation 
(flexion) and abduction to 180 degrees is anatomically 
normal.  See 38 U.S.C.A. § 4.71, Plate I.

The Veteran was afforded a VA joints examination in January 
2003, at which time he was diagnosed with right shoulder pain 
which was as likely as not due to adhesive capsulitis related 
to his diabetes.  Range of motion testing of the right 
shoulder revealed forward elevation to 170 degrees and 
abduction to 165 degrees.

The Veteran was afforded his most recent VA joints 
examination in February 2008, at which time he complained 
that his right shoulder disorder was becoming progressively 
worse.  He reported pain, stiffness, and severe flare-ups 
every 2 to 3 weeks.  Range of motion testing of the right 
shoulder revealed forward elevation to 170 degrees, with pain 
at 140 degrees; abduction to 150 degrees, with pain at 130 
degrees; external rotation to 90 degrees, with pain at 80 
degrees; and internal rotation to 75 degrees, with pain at 60 
degrees.  The Board finds both examinations adequate for 
evaluation purposes.

VA treatment records contain subjective reports of a "frozen 
right shoulder."  However, these records do not contain any 
limitation of motion studies.  In October 2007 
correspondence, the Veteran indicated that he used to be an 
avid racquetball player but could no longer play due to his 
adhesive capsulitis.  Private treatment records in September 
2000 noted intermittent, severe, stabbing pain in the right 
shoulder after hitting it on a file cabinet.  However, 
private treatment records dated in December 2006, October 
2007, and December 2007 found his upper extremity joints to 
be unremarkable.  These records explicitly noted no joint 
pain, no joint swelling, and no joint stiffness.  

Based on this evidence, the Board finds that the Veteran's 
adhesive capsulitis of the right shoulder does not warrant a 
compensable rating, and is therefore more appropriately 
considered part of the diabetic process under DC 7913, rather 
than a separately-rated condition.  The evidence does not 
demonstrate ankylosis or limitation of motion of the arm at 
shoulder level. 

The Board has also considered the Veteran's statements.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
diabetes mellitus and its associated symptomatologies are not 
the type of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disabilities; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of his disabilities.  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the 
doubt rule is not applicable and the appeal is denied.

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service-
connected diabetes resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  

The evidence reflects that his care has been on an outpatient 
basis.  Moreover, he is currently employed.  Although his 
January 2003 joints examination indicated that his disability 
had significant occupational effects due to decreased 
strength and pain in the upper extremity, it also noted that 
he was simply assigned different duties whenever his right 
shoulder causes pain.  In the absence of such factors, the 
Board finds that the criteria for referral for assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
July 2002 and December 2003, prior to the initial RO 
decisions that are the subject of this appeal.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in September 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letters sent to the 
Veteran in July 2002 and December 2003 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the July 2006 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his diabetes worsened in severity, including physician 
statements, results of laboratory tests, and lay statements.  
Additionally, a May 2004 statement of the case informed him 
of the specific rating criteria used for the evaluation of 
his claim.  

The statement of the case advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
diabetes mellitus.  Based on the evidence above, the Veteran 
can be expected to understand from the various letters from 
the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, during the VA 
examination in February 2008, he discussed the signs and 
symptoms of his disability, with particular emphasis on the 
impact that the disability had on his daily life.  For 
example, he described that his adhesive capsulitis of the 
right shoulder had a mild impact on his daily chores and a 
moderate impact on exercise and sports.  He also described 
the impact that this disability had on his occupational 
activities.  

These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and private treatment records.  Further, 
the Veteran submitted additional records and several written 
statements in support of his claim.  

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in December 2003 and February 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 20 percent for diabetes mellitus with 
adhesive capsulitis of the right shoulder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


